Exhibit 10.2
**Information marked as “redacted**” has been omitted pursuant to a request for
confidential treatment and has been filed with the Securities and Exchange
Commission.
SUPPLY AGREEMENT
     This AGREEMENT (“Agreement”) is made effective as of                     ,
2010 (“Effective Date”) by and between Synergetics USA, Inc. (“Synergetics”), a
Delaware corporation with a business address of 3845 Corporate Centre Drive,
O’Fallon, Missouri 63368, and Alcon Research, Ltd., (“Alcon”), a Delaware
corporation with a business address of 6201 South Freeway, Fort Worth, Texas
76134. Synergetics and Alcon are referred to herein separately as a “Party” and
collectively as the “Parties”.
BACKGROUND
     A. Both Synergetics and Alcon are in the business of, among other things,
manufacturing and supplying ophthalmic medical devices and related accessories,
including illumination and laser probes for retinal surgery.
     B. Synergetics and Alcon are signing a Confidential Settlement and License
Agreement contemporaneous with this Agreement in which they cross-license
certain patent rights (the “Confidential Settlement and License Agreement”).
     C. Synergetics and Alcon desire that Synergetics produce for Alcon certain
products for Alcon’s marketing and distribution.
     D. THEREFORE, in consideration of the mutual promises contained below, the
Parties agree as follows.
ARTICLE 1
DEFINITIONS
     1.1 “Affiliate” of a party shall mean any entity or person that directly or
indirectly controls, is controlled by or is under common control with such
party. For purposes of this definition, “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, by contract or otherwise.
     1.2 “Product” shall mean any and each of the products described in Schedule
A attached hereto, which may be revised from time to time by agreement of the
Parties.
     1.3 “Governmental Registration” shall mean the filing of product
documentation including, but not limited to, labeling and Product Certifications
with national governmental bodies, health

1



--------------------------------------------------------------------------------



 



authorities, or the like in order to obtain an approval or license to distribute
a Product within a specific country. It is assumed that filing a Governmental
Registration requires that all relevant Product Certifications have been
obtained.
     1.4 “Know-How” shall mean the know-how relating to the development or
manufacture of any Product, including, without limitation, processes,
techniques, methods, products, apparatuses, and other materials and compositions
which are reasonably related thereto.
     1.5 “Manufacturing Costs” shall mean the direct labor, direct overhead and
Raw Materials costs incurred in the manufacture of Products.
     1.6 “Synergetics Patent” shall mean any and each of the patents set forth
on Schedule B, along with any foreign counterparts thereof.
     1.7 “Product Certification” shall mean the demonstration of performance
characteristics and design and quality processes showing conformance with
internationally recognized product safety and conformance standards and the
associated documentation (test reports, product specifications, etc.) in order
to achieve certification of standards compliance. Auditing and testing
activities generally are required to be conducted by a third party certifying
organization authorized or otherwise recognized as able to certify compliance.
     1.8 “Raw Materials” shall mean the materials, components, and packaging
required to manufacture and to package any Product in accordance with the
Specifications.
     1.9 [Redacted**]
     1.10 “Specifications” shall mean the specifications for the design,
composition, product safety assurance, packaging, and/or quality control,
including product acceptance testing protocols, of any Products as the same may
hereafter be modified by mutual agreement of the Parties in writing. Schedule C
attached hereto and incorporated herein includes preliminary Specifications for
the Products. Schedule C shall be modified from time to time by agreement of the
Parties as required to account for changes in the Specifications and Products,
and complete Specifications will be set in accordance with Section 2.2(c)
herein.
     1.11 “Term” shall have the meaning set forth in Section 11.1 herein.
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

2



--------------------------------------------------------------------------------



 



     1.12 “Expansion Payment” shall mean a payment from Alcon to Synergetics to
be used by Synergetics for capacity expansion to meet the supply obligations
under this Agreement.
     1.13 “Process Engineering Payment” shall mean a payment from Alcon to
Synergetics to be used to improve product design, product performance and reduce
manufacturing costs.
ARTICLE 2
ARRANGEMENT AND SCOPE
     2.1 Arrangement. Synergetics shall manufacture, sell and deliver Product to
Alcon. Alcon may at times supply parts or components to Synergetics,
[redacted**], for incorporation into the Product. Synergetics shall not
manufacture or sell Product containing any part or component supplied to
Synergetics by Alcon, [redacted**], to any party other than Alcon.
     2.2 Purchase/Supply of Requirements.
     (a) Alcon and its Affiliates shall purchase all of their requirements of
the Products solely from Synergetics during the term of the Agreement. Alcon is
not obligated to make any minimum purchases under this Agreement.
     (b) Synergetics shall supply Product to Alcon as required by Alcon (and its
Affiliates), subject to the qualifications set forth herein. Each such Product
shall be manufactured by Synergetics or its suppliers in accordance with the
Specifications.
     (c) The Parties acknowledge that, as of the Effective Date, a complete
Specification for any Product has not been defined. After the Effective Date,
the Parties will work diligently and in good faith to define Specifications
acceptable to Synergetics and approved by Alcon for [redacted**], the designs
for which will be based substantially on Synergetics’ products [redacted**]. The
Parties’ expectation is that these Specifications will be set within
[redacted**] of the Effective Date, and manufacturing validations will be
complete, and such Product will be ready to be delivered [redacted**] of the
Effective Date.
     (d) With regard to [redacted**] that are capable of [redacted**] and would
compete directly with the Products, but which are not within at least one valid
claim of the Synergetics Patents [redacted**], Alcon shall, if it so desires and
in its sole discretion, manufacture itself or purchase from Synergetics, all of
its requirements for such [redacted**] for a period of five (5) years from the
Effective Date. After the expiration of that five (5) year period, and until the
expiration of this Agreement, before accepting an offer
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

3



--------------------------------------------------------------------------------



 



from a third party to supply a non-Product [redacted**], Alcon shall, to the
extent permitted by law and to the extent permitted by any applicable agreement
to which Alcon is a party, (i) provide to Synergetics all information about the
third party [redacted**] that would reasonably be required to determine the cost
to Synergetics to develop and manufacture, and to develop and manufacture,
[redacted**] (“Development & Manufacturing Information”), and (ii) for a period
of up to one hundred eighty (180) days from the date such Development &
Manufacturing Information is transmitted to Synergetics, afford Synergetics a
right of first refusal and permit Synergetics to submit its own proposal to
manufacture [redacted**] for Alcon, with such proposal including all such
reasonable details as necessary to estimate development feasibility and costs,
development and manufacturing implementation time, and proforma manufacturing
costs. If Alcon is unable to provide all information reasonably required to
determine the cost to Synergetics to develop and manufacture, and to develop and
manufacture such non-Product [redacted**] (as may be due to a limitation on
Alcon under the law or under an applicable agreement, and such limitation cannot
be overcome by Synergetics’ willingness to enter a reasonable confidentiality
agreement with respect to such information), then it shall be deemed that Alcon
has not fulfilled its obligation to provide Synergetics the right of first
refusal described above, and until such time as that deficiency has been cured,
Alcon shall not be permitted to enter a supply arrangement with such third
party. Nothing in this Agreement shall restrict the right of Alcon to internally
develop and/or manufacture, and then sell, any products, including without
limitation any non-Product [redacted**] that are outside the scope of the
Synergetics Patents, regardless of whether those products include components
acquired from third parties.
     (e) Alcon, in its sole discretion, may at any time during the Term make a
proposal that Synergetics supply to Alcon hereunder any [redacted**], and
Synergetics shall respond to such proposal with a “no bid” or an offer to supply
[redacted**] to Alcon upon terms acceptable to Synergetics. Thereafter the
parties may, but shall not be required to, negotiate to include [redacted**]
within this Agreement.
ARTICLE 3
TERMS OF COMMERCIAL SALE
     3.1 Prices.
     (a) The price (the “Price”) for each Product is as set forth on Schedule A
attached hereto. The Prices set forth in Schedule A shall include all costs of
manufacturing (but not including the cost of any components supplied by Alcon
for incorporation in Product during the manufacturing process) labeling,
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

4



--------------------------------------------------------------------------------



 



and packaging in accordance with the Specifications, [redacted**]. Alcon will
specify all labeling and packaging materials and the package configuration,
provided that the packaging configuration is compatible with Synergetics’
packaging equipment and know-how. The Prices set forth on Schedule A shall
remain effective for two years after Alcon receives the first shipment of the
Product. At that point, and for every two (2) year period thereafter, if
Synergetics seeks to increase the Prices, it must provide reasonably detailed
written information using generally accepted accounting principles as used in
accounting for costs of manufacturing the Products and the related gross profit
margin, justifying the proposed price increase to Alcon no less than ninety
(90) days before expiration of the applicable two year period Following
discussion between the parties of the price increase details, and following good
faith negotiations, if the Parties are unable to agree on the proposed price
increase, then the matter will be pursued under the provisions of Section 12.1.
Any mutually agreed price increase applicable to Products for such two (2) year
period shall not exceed the lesser of (A) an amount mutually agreed upon by the
Parties, (B) [redacted**] or (C) [redacted**].
     (b) Alcon will make a Process Engineering Payment to Synergetics within two
(2) weeks of the Effective Date of this Agreement in the amount of one million
U.S. dollars ($1,000,000.00). This is the only required Process Engineering
Payment during the term of the Agreement. The Process Engineering Payment is
anticipated to allow Synergetics to make changes to Synergetics’ production
processes to facilitate the supply of Products to Alcon. Such production process
changes may be implemented by Synergetics throughout the Term. Future process
engineering changes and funding sources (if any) are subject to the mutual
agreement of the Parties.
     (c) Alcon will make an Expansion Payment to Synergetics within two
(2) weeks of the Effective Date of this Agreement in the amount of one million
U.S. dollars ($1,000,000.00). This is the only required Expansion Payment during
the Term of the Agreement. The Expansion Payment is anticipated to allow
Synergetics to expand its production capability to facilitate the supply of
Products to Alcon. Such expansion may be implemented by Synergetics throughout
the Term. Future expansion requirements and funding sources (if any) are subject
to the mutual agreement of the Parties.
     3.2 Orders.
     (a) On a monthly rolling basis Alcon shall provide to Synergetics firm
purchase orders covering a three month period and specifying the delivery dates,
and Synergetics shall use its good faith efforts to meet those delivery dates.
Lead time for delivery after placement of a firm purchase order should
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

5



--------------------------------------------------------------------------------



 



be at least ninety (90) days, unless otherwise agreed to by Synergetics. Alcon
may reschedule open Purchase Order quantities, delivery dates and destinations
with thirty (30) days written notice. Rescheduled quantities of Alcon’s firm
purchase order for each month may not be more than +/- 25% unless mutually
agreed upon by both parties. To the extent there is any conflict or
inconsistency between this Agreement and any purchase order, purchase order
release, confirmation, acceptance or any similar document, the terms of this
Agreement shall govern. Notwithstanding Section 2.2 hereof, Synergetics shall be
contractually obligated to supply the unit volume ordered by Alcon only up to
100% of the quantity forecasted pursuant to Section 5.1 for the period from the
beginning of such forecast to the last delivery date for any open order (the
“Committed Amount”). Synergetics shall use commercially reasonable efforts to
meet any orders in excess of the Committed Amount or with requested delivery
times less than the applicable Minimum Lead Time.
     (b) Alcon shall provide Synergetics, at no cost, [redacted**] for the
Products. At a minimum, Alcon will provide quantities equal to the corresponding
Purchase Order quantity. Alcon shall ship [redacted**] to Synergetics, at Alcon
cost, for delivery within one (1) week after placement of the Purchase Order.
The risk of loss shall remain with Alcon until [redacted**] are delivered to
Synergetics. [Redacted**] will remain Alcon property, and shall be subject to
inventory cycle counting and/or an annual physical inventory audit. Alcon
reserves the right to request the return of [redacted**] to Alcon at any time,
provided that [redacted**] that have begun assembly into Product shall only be
returned upon purchase of the Product by Alcon.
     3.3 Delivery. All shipments must be accompanied by a packing slip that
describes the articles, states the purchase order number and shows the
shipment’s destination. Synergetics agrees to promptly forward the original bill
of lading or other shipping receipt for each shipment in accordance with Alcon’s
instructions.
     3.4 Payment. Synergetics further agrees to promptly render correct and
complete invoices to Alcon and to accept payment by check or electronic transfer
of funds. All invoices submitted by Synergetics shall be payable upon receipt
and due net within thirty (30) days after receipt of such invoices. The date of
invoice with respect to any Product shall not be earlier than the date of
shipment of such Product.
     3.5 Shipment. All deliveries of the Products by Synergetics to Alcon
hereunder shall be shipped FOB Origin. Title to and risk of loss for any such
product shall pass from Synergetics to Alcon or
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

6



--------------------------------------------------------------------------------



 



its designee when it is delivered to the carrier at Synergetics’ manufacturing
or warehousing facility. Unless otherwise directed by Alcon in writing,
Synergetics shall select the carrier, and insure the shipment, the costs of
which shall be charged to Alcon. Synergetics will package all Products in
accordance with the packaging requirements included in the Specifications,
including as specified, sterile, single-use packaging.
     3.6 Acceptance. Alcon shall have no obligation to pay for any Product that
is subject to a claim of non-compliance with the Specifications; provided that
any such claim of non-compliance is based upon product acceptance testing
performed by Alcon in accordance with the test protocols set forth in the
Specifications; and provided further that Alcon shall pay for Product within
thirty (30) days of receipt of the invoice therefor, unless such Product has
been rejected within thirty (30) days of delivery. No inspection or testing of
Product by Alcon or any third-party agent of Alcon shall constitute acceptance
by Alcon thereof, nor shall any such inspection or testing be in lieu or
substitution of any obligation of Synergetics for testing, inspection and
quality control as provided in the Specifications or under applicable local,
state, or federal laws, rules, regulations, standards, codes or statutes.
Synergetics shall replace at its own cost and expense, including reimbursement
of freight costs incurred by Alcon, Product that fails to comply with the
Specifications or other warranties made in Article 6 hereof, which replacement
shall constitute Alcon’s sole and exclusive remedy therefore (but in no way
limiting Synergetics’ indemnity obligations under Article 7 and confidentiality
obligations under Article 9). The acceptance (or non-rejection) of any Product
shall in no way limit Alcon’s rights under Synergetics’ product warranty or for
indemnification hereunder.
     3.7 Return of Non-compliant Product. Alcon shall notify Synergetics of the
existence and nature of any non-compliance with the Specifications that comes to
its attention and shall return such non-compliant Product to Synergetics within
fifteen (15) days after it is rejected by Alcon. Before returning such
non-compliant Product, Alcon shall comply with all reasonable requirements of
Synergetics’ returned goods policy, attached as Schedule E, including by
obtaining a Returned Goods Authorization (“RGA”) number and marking the returned
goods therewith, as appropriate under such policy. Synergetics shall have a
reasonable opportunity, not to exceed fifteen (15) days from receipt of such
returned Product, to inspect such non-compliant product and provide Alcon an
explanation of the non-compliance and proposed course of action (i.e., repair
(including the nature of the repair) or replacement of the Product).
     3.8 Independent Testing. If, after Synergetics’ inspections of any Product,
the Parties disagree as to whether such Product conforms to the Specifications,
either party may deliver the item to an independent third-party laboratory,
mutually and reasonably acceptable to both Parties, for analytical testing to
confirm such item’s conformance to the Specifications. All costs associated with
such third-

7



--------------------------------------------------------------------------------



 



party testing shall be at Alcon’s expense unless the tested item is deemed by
such third-party to be not in compliance with the Specifications, in which case
all such costs, including reimbursement of freight and disposition costs, shall
be promptly paid by Synergetics.
ARTICLE 4
ADDITIONAL PRODUCT RESPONSIBILITIES
     4.1 Labeling and Marking.
     (a) Alcon shall be responsible for the text and regulatory compliance of
all package labels, labeling and Product inserts used in connection with the
Products. For purposes of this Agreement the terms “label” and “labeling” shall
have the meanings set forth in Sections 201(k) and 201(m) respectively of the
U.S. Federal Food, Drug and Cosmetics Act.
     (b) Alcon shall be responsible for the development and approval of the
content of the label and the instructions for use. Synergetics shall provide
Alcon with the English version of the label for Synergetics’ [redacted**] which
will be the design basis for the Product. Alcon shall be responsible for copy
format, artwork preparation, and translations
     (c) Alcon will specify all labeling and packaging materials and the package
configuration, provided that the packaging configuration is compatible with
Synergetics’ packaging equipment and know-how.
     (d) Synergetics shall have the right to apply reasonable patent marking on
the Products indicating the Synergetics Patents covering the Products, as well
as reasonable marking indicating manufacture by Synergetics (i.e., manufactured
by Synergetics for Alcon Laboratories, Inc.).
     4.2 Provision of Information by Synergetics. Synergetics shall, at the
reasonable request of Alcon, provide Alcon with the following information
relating to the Products, and, to the extent reasonably available to
Synergetics, at no cost to Alcon:
     (a) all relevant information on product safety, efficacy, reliability and
performance characteristics; and
     (b) copies of all U.S. and foreign regulatory submissions and approvals,
including any 510(k) submissions, held by a Party for the Products.
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

8



--------------------------------------------------------------------------------



 



     4.3 Changes.
     (a) In no event shall any significant change in form, fit or function,
safety, efficacy or reliability, or the appearance of an Product be made without
the prior written approval of Alcon. If the Parties agree on any such change,
they shall modify the Specifications to reflect the same, and shall record such
change in the Parties’ respective engineering change order systems, as
appropriate. As used in this Section 4.3, the term “significant change” shall
mean any change that (i) results in a material change to the Specifications,
labeling or packaging; (ii) affects a Product’s performance, physical appearance
or configuration, or sterilization processes, (iii) affects product safety,
reliability or integrity; (iv) requires a submission to or approval from a
governmental body; or (v) is a change in the indications for use or a material
change in the instructions for use. In the event of any significant change,
Alcon shall have the responsibility to establish an appropriate and reasonable
qualification protocol, if required by Alcon, and Alcon and Synergetics shall
determine an appropriate inventory level for the pre-change Product in order to
cover on-going requirements during the qualification process.
     (b) At any time and from time to time during the Term, Alcon may request
that Synergetics change the Specifications and/or the Products, if and to the
extent that any such change is reasonably required to make the affected
Product(s) meet applicable safety standards, governmental statutes, rules,
orders or regulations or necessary electronic certification requirements.
Synergetics shall use commercially reasonable efforts to effect any such changes
in a reasonably prompt manner.
     (c) The Parties will negotiate in good faith to determine the change in the
purchase price, if any, or delivery schedule that may be required by any change
to any Specifications of any Product under this Section 4.3.
     4.4 Regulatory Compliance.
     (a) Product Certifications. Synergetics will obtain the necessary Product
Certifications that will benefit and will be made available to Alcon in order to
permit Alcon to file Governmental Registrations for the Products. Synergetics
shall apply for such Product Certifications at Synergetics’ expense including
any required updates due to any applicable change in worldwide product safety
and compliance standards.
     (b) Governmental Registrations. Alcon shall apply, in its name and at its
cost, for all Governmental Registrations required for Alcon to market Products,
except that Synergetics will obtain necessary Governmental Registrations for the
United States. Synergetics shall reasonably cooperate with Alcon in its efforts
to obtain such Governmental Registrations. Synergetics agrees that Alcon shall
have

9



--------------------------------------------------------------------------------



 



access to all of Synergetics’ non-confidential regulatory submissions and
Product Registrations for the Products [redacted**] to the extent necessary to
exercise its rights or fulfill its obligations hereunder. Likewise, Alcon agrees
that Synergetics shall have access to all of Alcon’s non-confidential regulatory
submissions for the Products to the extent necessary to effect registration in
the United States.
     4.5 Corrective Action.
     (a) In the event any governmental agency having jurisdiction shall request
or order, or if Alcon shall reasonably determine to undertake, any corrective
action with respect to any Product, including any recall, corrective action or
market action, and the cause or basis of such recall or action is reasonably
attributable to a breach by Synergetics of any of its warranties, guarantees,
representations, obligations or covenants relating to that Product, then
Synergetics shall actively cooperate with Alcon in executing such corrective
action relating to Product quality and performance, and, Synergetics shall
reimburse Alcon for the reasonable out of pocket costs of such action, including
the cost of replacing any Product which is so recalled, whether or not any such
specific unit of Product shall be established to be in breach of any warranty by
Synergetics hereunder; provided, however, that any such amount to be reimbursed
to Alcon shall be proportionately reduced by an appropriate amount based on the
degree to which such corrective action may also be reasonably attributable to a
breach by Alcon of any of its obligations or covenants hereunder or its
negligence or willful misconduct.
     (b) Before undertaking a voluntary corrective action with regard to the
Products, Alcon shall provide, to the extent reasonably practicable under the
circumstances, reasonable advance notice to Synergetics of the proposed
corrective action and shall discuss in good faith with Synergetics its rationale
for such proposed corrective action. The Party responsible for the issue causing
the voluntary correction action shall be responsible for all costs and expenses
associated with the voluntary corrective action. If the responsible business
people cannot resolve the issues related to the voluntary corrective action,
including the allocation of responsibility and which party will bear the costs
and expenses, then the unresolved issues will be determined pursuant to the
dispute resolution procedure outlined in Section 12.1. In the event a mediator
is selected pursuant to Section 12.1, the Parties agree that the mediator shall
make a binding decision on which party will be responsible for the costs and
expenses associated with the voluntary corrective action.
     4.6 Medical Device Reports. The Parties agree to cooperate in good faith
with respect to responding to or making any Medical Device Reports (“MDR’s”)
pertaining to the Products. Synergetics
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

10



--------------------------------------------------------------------------------



 



and Alcon shall actively cooperate in investigating the circumstances underlying
the MDR and in responding to FDA or other governmental agency inquiries.
Synergetics shall file any necessary manufacturer MDR’s for all complaints that
are found to meet the definition of MDR reportable events (as defined in 21 CFR,
Part 803).
     4.7 Notice of Audit or Inquire. Each party agrees to promptly notify the
other of any FDA audit, or any audit by any other regulatory body, of its
facilities used for the manufacture, storage or distribution of Products, or any
request for information from the FDA, or other regulatory body, related to the
manufacture of Products, as soon as practicable after it received notice of such
audit or request.
ARTICLE 5
ADDITIONAL OBLIGATIONS
     5.1 Forecasts. Attached hereto as Schedule D is Alcon’s initial estimated
purchases of the Products from Synergetics in the form of a written,
non-binding, rolling twelve (12) month forecast (the “Forecast”). After the date
hereof, the Forecast shall be updated and revised by Alcon not less frequently
than on a quarterly basis, which update shall extend the Forecast forward twelve
(12) months therefrom. Although the Forecast is non-binding, Alcon understands
that Synergetics shall use the Forecast for planning purposes (including Raw
Material acquisitions and investment in equipment and other resources) in order
to make available the production capacity required to manufacture and supply the
forecasted amounts of the Products within the time frames specified therein and
herein.
     5.2 Meetings. In the spirit of cooperation with which this Agreement is
entered, the Parties shall use good faith efforts to meet not less frequently
than quarterly during the initial twelve (12) months after the Effective Date,
then bi-annually thereafter to discuss issues that may arise from time to time
in connection with each Party’s performance of this Agreement. Such meeting
should occur at a mutually acceptable location and time and should include the
Alcon and Synergetics individuals responsible for managing supply under this
Agreement and may include senior management from both Alcon and Synergetics.
     5.3 Insurance. Synergetics agrees to procure and maintain in full force and
effect during the Term valid and collectible insurance policies in connection
with its activities as contemplated hereby, which policies shall provide
Commercial General Liability coverage including Products and Contractual
Liability coverage in an amount not less than $5 million per occurrence. Such
policy shall name Alcon as an additional insured. Upon Alcon’s request,
Synergetics shall provide to Alcon a certificate of coverage or other written
evidence reasonably satisfactory to Alcon of such insurance coverage. Such
insurance policy shall provide that in the event such insurance coverage should
be materially adversely changed or

11



--------------------------------------------------------------------------------



 



terminated for any reason, the insurer thereunder will give Synergetics and
Alcon ten (10) days’ prior notice. The existence of such coverage shall in no
way limit Synergetics’ liability or obligations hereunder. Alcon represents and
warrants that it has access to insurance and other financial resources adequate
to meet any financial obligation reasonably foreseeable under this Agreement.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     6.1 Product Warranty.
     (a) Synergetics warrants to Alcon that the Products will meet the
Specifications in all material respects and will be free from material defects
in its materials, workmanship and design, PROVIDED THAT:
(i) Synergetics or an authorized Synergetics representative is notified within
ten (10) business days of the warranty claim, and as soon as notice of an
alleged defect is received by Alcon or the alleged defect appears, the Product
shall be taken out of service or otherwise separated from inventory without
known defect;
(ii) The Product has not been subject to (1) neglect, misuse or operation
contrary to the instructions for use provided with the Product or (2) improper
storage or handling contrary to the storage and handling instructions provided
with the Product where either or both of those activities would materially
adversely affect the initial quality of the Product; and
(iii) No repairs have been attempted or parts replaced by anyone not authorized
by Synergetics to perform such repair, and the Product serial number, date stamp
or other identification marks have not been removed or defaced.
     (b) Synergetics’ liability under the warranty under Section 6.1(a) above is
limited to the (i) supply of replacement parts or replacement Product (including
shipping costs) or (ii) labor and parts repair at an authorized Synergetics
facility (including shipping costs from Alcon to Synergetics’ facility and back)
up to a value not exceeding the original Synergetics’ invoice price of the
Product.
     (c) The duration of the warranty under Section 6.1(a) above shall be
[redacted**] from the date the Product is shipped to the end-user, but in no
event more than [redacted**] after shipment of the Product by Synergetics to
Alcon.
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

12



--------------------------------------------------------------------------------



 



     (d) The warranty under Section 6.1(a) above does not include:
(i) Packaging, freight or insurance for return shipments from the end-user
customer to Alcon; or
(ii) Any Product not originally supplied by Synergetics; or
(iii) Any Product component supplied by Alcon, including, for example,
[redacted**]
     (e) Synergetics represents and warrants that it complies and shall comply
with applicable statutes, laws, ordinances, rules and regulations relating to
the manufacture, assembly and supply of the Product, including, without
limitation, those enforced by the FDA (including compliance with CFR 21 Part 820
Quality System Regulation and cGMPs) and by the International Standards
Organization (including, to the extent applicable to Product, IEC 60601-1
Programmable Electromechanical Equipment, and all applicable, related, IEC
collateral standards). Synergetics represents and warrants that it has obtained
ISO 13485 certification and has submitted to the FDA an application for 510(k)
clearance for the Products or will seasonably do so upon a determination by
Synergetics that such application is necessary for the Product and no current
application or clearance covers such Product, and that the application for such
clearance contains (or prior to clearance will contain) complete and accurate
information and that the information contained therein has been provided in good
faith in compliance with all applicable statutes, laws, ordinances, rules and
regulations.
     6.2 Execution and Performance of Agreement. Synergetics and Alcon each
represents and warrants to the other that it has full right, power and authority
to enter into and perform its obligations under this Agreement. Synergetics and
Alcon each further represents and warrants to the other that the performance of
its obligations under this Agreement will not result in a violation or breach
of, and will not conflict with or constitute a default under any agreement,
contract, commitment or obligation to which such party or any of its Affiliates
is a party or by which it is bound and that it has not granted and will not
grant during the term of this Agreement or any renewal thereof, any conflicting
rights, license, consent or privilege with respect to the rights granted herein.
     6.3 Intellectual Property. Synergetics represents and warrants to Alcon
that Synergetics owns or otherwise holds the right, title and interest in and to
the Synergetics Patents and Know-How and all other Synergetics intellectual
property that may be used in connection with the Products, and that, to the best
of Synergetics’ knowledge, the manufacture, use and sale of the Products in
accordance with the terms
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

13



--------------------------------------------------------------------------------



 



of this Agreement does not and will not infringe any third party’s rights under
any patent, copyright, trademark or trade secret; provided that Synergetics
makes no representation or warranty with respect to the infringement of third
party rights based on the manufacture, use, or sale of [redacted**].
     6.4 Alcon Supplied Components. Alcon represents and warrants to Synergetics
that to the best of Alcon’s knowledge, the manufacture, use and sale of
[redacted**] in combination with Product, as approved by Alcon in accordance
with the Specifications, does not and will not, by virtue of including
[redacted**], infringe any third party’s rights under any patent, copyright,
trademark or trade secret.
     6.5 Further Warranty Limitations.
     (a) SYNERGETICS MAKES NO WARRANTY, EXPRESS OR IMPLIED, OTHER THAN THOSE
WARRANTIES EXPRESSLY MADE HEREIN, INCLUDING WITHOUT LIMITATION, NO WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE.
     (b) THE ABOVE WARRANTIES SHALL SUPERSEDE ANY DISCLAIMER OF WARRANTIES
STATEMENT WHICH IS INCLUDED IN ANY DOCUMENTATION PROVIDED WITH THE PRODUCT, TO
THE EXTENT THE PROVISIONS OF SUCH DISCLAIMER OF WARRANTIES ARE INCONSISTENT WITH
THIS AGREEMENT.
     (c) NOTHING CONTAINED IN THIS ARTICLE 6 SHALL IN ANY WAY LIMIT SYNERGETICS’
INDEMNITY OBLIGATIONS UNDER ARTICLE 7 AND CONFIDENTIALITY OBLIGATIONS UNDER
ARTICLE 9.
ARTICLE 7
INDEMNIFICATION
     7.1 Indemnification by Synergetics. Synergetics shall indemnify, defend and
hold harmless Alcon and its Affiliates and their respective officers, directors
and employees from and against any and all claims, damages, lawsuits,
liabilities, costs, charges, judgments and expenses (including interest,
penalties and reasonable attorneys’ fees) (collectively “Damages”) incurred by
such party arising out of or resulting from (i) material breach by Synergetics
of any of its representations, warranties, guarantees, covenants or obligations
contained herein; or (ii) any defect in any Products supplied by Synergetics to
Alcon pursuant to this Agreement, except to the extent caused by a component
supplied by Alcon, Alcon’s distribution practices, Alcon’s advertising or
promotional material for the Products, or misrepresentations of the
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

14



--------------------------------------------------------------------------------



 



Products by Alcon; or (iii) allegations the Products infringe any patent,
copyright, trademark or trade secret, except to the extent the allegations are
directed to Alcon’s [redacted**]; or (iv) allegations of patent mismarking.
Except for the parties to this Agreement and their affiliates, no other persons
shall be a third party beneficiary of this Section 7.1.
     7.2 Indemnification by Alcon. Alcon shall indemnify, defend and hold
harmless Synergetics and its Affiliates and their respective officers, directors
and employees from and against any and all Damages incurred by such party
arising out of or resulting from (i) any material breach by Alcon of any of its
representations, warranties, guarantees, covenants or obligations contained
herein; or (ii) the use of the Products (including personal injury and product
liability claims) to the extent caused by Alcon’s distribution practices,
Alcon’s advertising or promotional material for the Products, or
misrepresentations of the Products by Alcon; or (iii) any defect in any Product
component supplied by Alcon [redacted**]; or (iv) allegations that Alcon’s
[redacted**] infringes any patent, copyright, trademark or trade secret of a
third party. Except for the parties to this Agreement and their affiliates, no
other persons shall be a third party beneficiary of this Section 7.2.
     7.3 Claims. Each indemnified party agrees to give the indemnifying party
prompt written notice of any matter upon which such indemnified party intends to
base a claim for indemnification (an “Indemnity Claim”) under this Article 7.
The indemnified party shall at all times reasonably cooperate in the settlement
and defense of third party claims and shall make available all records,
materials and other relevant matter reasonably requested by the indemnitor in
connection with such claims. The indemnified party, at its own expense, shall
have the right to participate with the indemnifying party in the indemnifying
party’s defense, settlement or other disposition of any Indemnity Claim, subject
to the ultimate control of the indemnifying party. With respect to any Indemnity
Claim relating solely to the payment of money damages and which could not result
in the indemnified party’s becoming subject to injunctive or other equitable
relief or otherwise materially adversely affect the business of the indemnified
party in any manner, and as to which the indemnifying party shall have
acknowledged in writing the obligation to indemnify the indemnified party
hereunder, the indemnifying party shall have the sole right to defend, settle or
otherwise dispose of such Indemnity Claim, on such terms as the indemnifying
party, in its sole discretion, shall deem appropriate, provided that the
indemnifying party shall provide to the indemnified party reasonable evidence of
its ability to pay any damages claimed and with respect to any such settlement
shall have obtained the written release of the indemnified party from the
Indemnity Claim. The indemnifying party shall obtain the written consent of the
indemnified party prior to ceasing to defend, settling or otherwise disposing of
any Indemnity Claim if as a result thereof the indemnified party would
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

15



--------------------------------------------------------------------------------



 



become subject to injunctive or other equitable relief or the business of the
indemnified party would be adversely affected in any manner.
     7.4 Survival. This Article 7 shall survive any termination of this
Agreement for a period of six (6) years, notwithstanding the survival period in
Section 11.6.
     7.5 Limitation on Amount. The maximum aggregate liability of either party
under this Article 7 shall be Ten Million Dollars ($10,000,000.00).
ARTICLE 8
INABILITY TO MANUFACTURE, FORCE MAJEURE
     8.1 Failure to Manufacture.
     (a) Should Synergetics become aware that it may be unable or fail for any
reason to manufacture or otherwise supply the Committed Amount of a Product in
accordance with the agreed upon Specifications or other requirements specified
in this Agreement (such actual failure hereinafter referred to as a
“Manufacturing Deficiency”, the likelihood of such failure hereinafter referred
to as a “potential Manufacuting Deficiency”), then Synergetics shall immediately
provide Alcon written notice to that effect and the Parties shall promptly meet
to address the potential shortage. Synergetics shall have ninety (90) days after
providing notice of the potential Manufacturing Deficiency to cure the potential
Manufacturing Deficiency, either by: (i) remedying the potential Manufacturing
Deficiency itself or (ii) contracting with a third party supplier reasonably
acceptable to Alcon to provide the Committed Amount of Product that meets
Specifications. If Synergetics uses a third party supplier, the Prices charged
to Alcon will not change. After contracting with a third party supplier,
Synergetics shall be permitted to resume manufacture and supply of the Product
once Synergetics provides reasonable evidence to Alcon that Synergetics is
reliably capable of doing so. If Synergetics or its third party supplier is not
able to meet an order for a Committed Amount within sixty (60) days following
the expiration of the desired delivery date, then Synergetics shall ship the
shortfall as soon as reasonably possible and, unless the failure is a result of
a Force Majeure event as set forth in Article 8 hereof, Synergetics shall
discount the price applicable to such shortfall units by 10%.
     (b) If Synergetics and the third party supplier do not cure the
Manufacturing Deficiency within one hundred twenty (120) days after providing
notice of the potential Manufacturing Deficiency, then Synergetics and Alcon
will enter a mutually agreeable contract for Alcon to produce and supply
Synergetics with Synergetics’ requirements for Products. Synergetics will
provide Alcon with any know-how required to manufacture the Products under such
contract manufacturing arrangement and will pay Alcon all of its reasonable
start-up costs associated with such manufacturing. Synergetics and Alcon will

16



--------------------------------------------------------------------------------



 



negotiate a commercially reasonable transfer price for Products supplied by
Alcon under such contract manufacturing arrangement, provided however that such
transfer price for Products shall not be less than 90% of the Price for Products
hereunder. Synergetics shall be permitted to resume manufacture of Product once
Synergetics provides reasonable evidence to Alcon that Synergetics is reliably
capable of supplying the Committed Amount. At such time as Synergetics resumes
manufacture, Alcon will be permitted to complete any work in process under the
contract manufacturing arrangement.
     8.2 Force Majeure. Except as otherwise provided in this Agreement,
Synergetics shall not be liable for any failure to supply or deliver or for any
delay in the delivery of the Products hereunder, when any such failure or delay
is caused, directly or indirectly, by fires; floods; accidents; explosions;
strikes or other labor disturbances (regardless of the reasonableness of the
demands of labor); wars; shortages of fuel, power, or raw materials; inability
to obtain or delays of transportation facilities; acts of God; or any cause,
whether similar or dissimilar to the foregoing, beyond the reasonable control of
Synergetics, affecting Synergetics’ production and/or delivery of the Products
covered by this Agreement or Alcon’s acceptance or resale thereof. Such failure
will be excused for two months or as long as such event shall be continuing
(whichever period is shorter) provided that Synergetics gives prompt written
notice to Alcon of the Force Majeure Event. Synergetics shall exercise all
reasonable efforts to eliminate the Force Majeure event and to resume
performance, including by contracting with a third party supplier. The
provisions of this paragraph shall not serve to modify any rights Alcon may have
under paragraph 8.1 concerning Synergetics’ inability to manufacture.
ARTICLE 9
CONFIDENTIALITY
     9.1 Confidential Information. As used herein, “Confidential Information”
shall mean the Specifications, the Know-How, the Manufacturing Costs,
information pertaining to any Synergetics product (including information
obtained from the testing and evaluation of any such Synergetics product), the
Raw Materials, information pertaining to any Alcon product (including
information obtained from the testing and evaluation of any such Alcon product),
and all other confidential or proprietary information that is reduced to
writing, marked as confidential and given to one Party by the other Party
relating to such other Party or any of its Affiliates, including information
regarding any of the products of such other Party or any of its Affiliates,
information regarding its advertising, distribution, marketing or strategic
plans or information regarding its costs, productivity or technological
advances. Neither Party shall, during the Term and for a period of five years
following the termination or expiration of this Agreement for any reason, use,
or disclose to third parties any Confidential Information of the other (except
to the extent reasonably necessary to exercise its rights or comply with its
obligations under this Agreement) and each

17



--------------------------------------------------------------------------------



 



Party shall insure that its employees, officers and agents shall not use, or
disclose to third parties any Confidential Information of the other (except to
the extent reasonably necessary to exercise its rights or comply with its
obligations under this Agreement); provided, however, that Alcon may disclose
Confidential Information of Synergetics to Alcon’s Affiliates and consultants if
such persons reasonably need to know such information for purposes of this
Agreement, are informed of the confidential nature of such information and are
under contractual obligation to Alcon to keep such information confidential and
not use or disclose such Confidential Information. Confidential Information
shall not include information that (i) was already known to the receiving Party
at the time of its receipt thereof, as evidenced by its written records (other
than information obtained from the disclosing Party or from a third party that
did not have the right to make a disclosure of information without violating an
obligation of confidentiality to the disclosing Party), (ii) is disclosed to the
receiving Party after its receipt thereof by a third party who has a right to
make such disclosure without violating any obligation of confidentiality,
(iii) is or becomes part of the public domain through no fault of the receiving
Party, (iv) is subsequently independently developed by the receiving Party
without use of or reference or access to the disclosing Party’s Confidential
Information or (v) is required to be disclosed to comply with applicable laws or
regulations, including without limitation the rules or regulations of the United
States Securities and Exchange Commission or of any stock exchange (including
without limitation Nasdaq) or an order of a court or regulatory body having
competent jurisdiction, provided that the receiving Party gives reasonable
notice of its intent to disclose such information.
ARTICLE 10
INFRINGEMENT
     10.1 Third-Party Infringement.
     (a) If at any time during the term hereof, Alcon or Synergetics learns of
an unlicensed third party sale of any Product in the United States, Europe, or
Japan and such sale is reasonably believed to be within the scope of any
Synergetics Patents, the Party learning of the unlicensed sale shall use
reasonable efforts to promptly notify the other party in writing of such third
party sale. As soon as reasonably practicable after notice has been delivered,
senior representatives from Alcon and Synergetics will meet to determine if they
agree on (i) whether an unlicensed third party is marketing a product within the
scope of any Synergetics Patents and (ii) whether legal action would be cost
effective.
     (b) If Synergetics and Alcon believe that an unlicensed third party is
marketing a product within the scope of any Synergetics Patents and that legal
action would be cost effective, then Synergetics

18



--------------------------------------------------------------------------------



 



will initiate and lead the legal action. Synergetics and Alcon will equally
share the costs and awards of any such legal action.
     (c) If Synergetics and Alcon believe that an unlicensed third party is
marketing a product within the scope of any Synergetics Patents, but disagree
that legal action would be cost effective, then the issue of whether to pursue
legal action will be resolved pursuant to the dispute resolution procedure
outlined in Section 12.1. If it is determined that legal action will be pursued,
then Synergetics and Alcon will equally share the costs and awards of any such
legal action.
     (d) If Synergetics and Alcon do not agree that an unlicensed third party is
marketing a product within the scope of any Synergetics Patents, then the
Parties agree to submit the matter to binding arbitration pursuant to procedures
and an arbitrator to be agreed upon by the Parties, or in the absence of
agreement, pursuant to an arbitrator appointed by, and the arbitration to be
conducted in accordance with the Expedited Procedures of the Commercial Dispute
Resolution Procedures of the American Arbitration Association in Houston, Texas,
with the issue to be decided within thirty (30) days after submission of the
issue.
     (i) If the arbitrator’s opinion supports infringement, then Synergetics
will take prompt legal action, in no event more than one hundred twenty
(120) days after receiving notice from Alcon, to enforce its patents and stop
such third party infringement. Synergetics and Alcon will equally share the
costs and awards of any such legal action. In the event that Synergetics either
fails to initiate litigation within the one hundred twenty (120) day period or
fails to secure a court order or a binding agreement prohibiting the continued
sale of the third party product within a reasonable time, such failure, if
uncured, shall permit Alcon, at Alcon’s sole option and after notice to
Synergetics, to initiate and control litigation to stop such third party sales,
to which litigation Synergetics agrees to be joined and shall reasonably
cooperate at Alcon’s expense, provided however that Synergetics (at Synergetics’
expense) shall be allowed to control any litigation defense in protection of any
Synergetics Patent (such as defense against claims of invalidity and
unenforceability) and must approve any settlement impacting Synergetics’ rights
under any Synergetics Patent. Alcon shall be allowed to retain all monetary
damages awarded from such litigation initiated by Alcon.
     (ii) If the arbitrator’s opinion does not support infringement, then no
legal action is required.
     (e) If Synergetics and Alcon do not prevail at the trial court level,
senior representatives from Synergetics and Alcon will discuss the advisability
of appealing the adverse judgment. If the Parties

19



--------------------------------------------------------------------------------



 



cannot agree on whether to file an appeal, the Parties will obtain a legal
opinion from a mutually agreed upon intellectual property lawyer regarding the
likelihood of a successful appeal. If the agreed upon lawyer determines that an
appeal is more likely to succeed than not, then Synergetics will initiate and
lead the appeal and the Parties will equally share the costs and awards of any
such legal action. If the agreed upon lawyer determines that an appeal is more
likely to fail or equally likely to fail or succeed, then Alcon will continue
with the Agreement for two years from the date of the adverse judgment, after
which Alcon, at its option, may: (i) immediately terminate the Agreement or
(ii) renew the Agreement for two years.
     10.2 Ownership of Developments.
     (a) Except for intellectual property and other Know-How provided by Alcon
to Synergetics (in the form of supplied parts, components, product
specifications, associated Alcon patent rights, or otherwise), which will remain
the exclusive property of Alcon, all inventions made, conceived or acquired by
Synergetics pursuant to its activities under this Agreement shall be the
exclusive property of Synergetics.
     (b) Except as provided in Section 10.2(a) above, all inventions made,
conceived or acquired by Alcon, and the intellectual property related thereto,
will be the exclusive property of Alcon.
ARTICLE 11
TERM AND TERMINATION
     11.1 Term. The “Term” of this Agreement shall be coterminous with the
Confidential Settlement and License Agreement, or such later date that is
mutually agreed to in writing by Alcon and Synergetics, or such earlier date as
provided in this Agreement. This Agreement can be extended upon mutual written
consent from both Parties.
     11.2 Termination of Agreement. Six months prior to the expiration of the
Agreement, the Parties agree to negotiate a mutually agreeable written
termination plan that will allow for the smallest reasonable impact of the
termination on the then current Forecast and on continuing support for end-user
customers of either Party throughout the remainder of the Term.
     11.3 Termination for Breach. If either Synergetics, on the one hand, or
Alcon, on the other hand, shall materially breach any covenant, agreement or
obligation under this Agreement, then the other party may give notice to
terminate this Agreement by giving such party notice of such breach. The party
receiving such notice shall have one hundred twenty (120) days from the date of
receipt thereof to cure such breach. If such breach is not cured within such one
hundred twenty (120) day period, then the non-

20



--------------------------------------------------------------------------------



 



breaching party shall have the right to terminate this Agreement effective as of
the end of such period. In the event such breach is cured during such period,
such notice shall be of no force or effect and this Agreement shall not be
terminated.
     11.4 Termination for Insolvency. Either party may terminate this Agreement
upon notice if the other party makes an assignment for the benefit of creditors,
is the subject of proceedings in voluntary or involuntary bankruptcy instituted
on behalf of or against such party, or has a receiver or trustee appointed for
all or substantially all of its property; provided that in the case of an
involuntary bankruptcy proceeding, such right to terminate shall only become
effective if the other party consents to the involuntary bankruptcy or such
proceeding is not dismissed within ninety (90) days after the filing thereof.
     11.5 Effect of Termination. Notwithstanding the termination of this
Agreement for any reason, each party hereto shall be entitled to recover any and
all damages (other than consequential damages or other damages expressly
excluded by this Agreement) that such party shall have sustained by reason of
the breach by the other party hereto of any of the terms of this Agreement.
Termination of this Agreement for any reason shall be without prejudice to
Synergetics’ right to receive all payments accrued and unpaid on the effective
date of termination and shall not release either party hereto from any liability
which at such time has already accrued or which thereafter accrues from a breach
or default prior to such expiration or termination, nor affect in any way the
survival of any other right, duty or obligation of either party hereto which is
expressly stated elsewhere in this Agreement to survive such termination. In the
event of termination for any reason, Alcon shall have the right to continue to
market and distribute the Products until its inventory is fully depleted, unless
such termination is for non-cured material breach of this Agreement by Alcon or
results from the termination of the License Agreement for non-cured material
breach by Alcon, which shall result in Alcon having no right to continue to
market or distribute the Products.
     11.6 Survival of Certain Provisions. The provisions of this Agreement set
forth in Sections 4.5, 4.6, 4.7, 5.3, 11.5, 12.1, 12.2, 12.3, 12.5, and Articles
6, 7, and 9, and any remedies for the breach thereof, shall survive the
termination of this Agreement under the terms hereof for a period of three
(3) years beyond the termination or expiration hereof unless otherwise stated in
the Agreement.
ARTICLE 12
MISCELLANEOUS
     12.1 Dispute Resolution.
     (a) CEO Discussions. Before initiating any litigation against each other,
the Parties shall endeavor to amicably resolve any dispute arising out of this
Agreement or any other dispute pertaining to

21



--------------------------------------------------------------------------------



 



the respective businesses of the Parties. Before initiating any litigation
arising out of or related in any way to this Agreement, the Parties agree that
the Chief Executive Officer of the party that proposes to initiate litigation
(the “Initiating Party”) shall contact the Chief Executive Officer of the other
party to attempt to resolve any dispute informally without resort to litigation,
contemporaneously with or before giving any written notice of the existence of a
dispute. The Chief Executive Officers may resolve the dispute themselves, or may
designate other representatives to discuss and attempt in good faith to resolve
the dispute. Each party shall work diligently to address the concerns raised by
the other, and in any event shall attempt to resolve the dispute within thirty
(30) days of being notified in writing of the existence of a dispute, or such
other length of time as the Parties may both agree upon in writing.
     (b) Mediation. In the event that the Parties are not able to resolve their
dispute pursuant to and within the time provided by paragraph 12.1(a) above, the
Parties agree that before initiating any litigation against each other, the
Parties shall submit any disputes to non-binding mediation in Houston, Texas
with a mutually acceptable mediator; provided, however, that the Parties’
obligations to mediate shall not prejudice any party’s right to seek injunctive
relief from an appropriate court following the mediation. After the expiration
of the time period provided in paragraph 12.1(a) above, the Parties shall have
ten (10) business days to pick a mediator to hear the dispute. If the Parties
are unable within ten (10) business days to agree upon a mediator, the Parties
shall utilize a mediator selected by JAMS from among its panel of former
jurists. The Parties agree not to initiate any action before any court with
respect to such dispute until the earlier of the completion of the mediation or
ninety (90) days after the party proposing to initiate litigation has given
written notice of the dispute to the other party. In the event that mediation is
unsuccessful, until the end of a period of sixty (60) days following completion
of the mediation or one hundred fifty (150) days following written notice of the
dispute, whichever is earlier, no party other than the Initiating Party may
bring litigation to resolve the dispute. The Initiating Party’s choice of forum
for such litigation shall be subject to the rights of the other party to
challenge the forum for any reason contemplated by the applicable procedural
rules and case law.
     (c) The Parties agree that nothing in this Agreement shall be construed as
precluding injunctive relief following the mediation or otherwise altering the
legal standard for the imposition of such relief under the appropriate legal
standards. The Parties further agree that a Party’s participation in, or delays
resulting from, the dispute resolution procedures described herein shall not be
used either in support of or in opposition to any claim or defense, whether
equitable or at law, in any subsequent litigation.
     (d) Nothing in this section 12 precludes any party from complying with any
regulatory or legal reporting requirement or otherwise making submissions to
regulatory or administrative agencies required by law that might affect the
other party, or objecting to regulatory or administrative agency decisions (e.g.
patent opposition proceedings) that might involve any other party, provided that
timely advance notice is provided to such other Party of such actions related to
proceedings in which such other

22



--------------------------------------------------------------------------------



 



Party is involved. In addition, nothing in this Section 12.1 shall prevent a
Party from filing an action if such filing is reasonably believed to be required
to avoid a statute of limitations bar; provided, however, that such filing shall
not otherwise affect the obligation of the filing Party to comply with the
provisions of this Section 12.1, and the filing Party shall, if possible and to
the extent legally permitted, delay formal service of process on the other Party
until completion of the associated dispute resolution process of this
Section 12.1.
     12.2 Publicity. Neither party hereto shall originate any publicity, news
release, or other announcement, written or oral, whether to the public press,
the trade, Alcon’s or Synergetics’ customers or otherwise, relating to this
Agreement, or to performance hereunder or the existence of an arrangement
between the parties without the prior written approval of the other party
hereto, which shall not be unreasonably withheld; provided that neither Party
shall be prohibited from any notice or announcement to the extent required by
any law, court order, rule, regulation, or other public disclosure requirement
(including exchange requirements or the NASD’s or SEC’s requirements, as
applicable), in the opinion of counsel for the disclosing Party.
     12.3 Limitation of Liability. EACH PARTY HERETO WAIVES ANY CLAIM OF
CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS) FROM THE OTHER. EACH PARTY HERETO
WAIVES ANY CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES FROM THE OTHER. This
limitation of liability does not apply to each Party’s indemnity and
confidentiality obligations.
     12.4 Headings. The Article and Section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning and
interpretation of this Agreement.
     12.5 Notices. All notices and other communications hereunder shall be in
writing. All notices hereunder of an Indemnity Claim, a Force Majeure Event,
default or breach hereunder, or, if applicable, termination of the term hereof,
or any other notice of any event or development material to this Agreement taken
as a whole, shall be delivered personally, or sent by national overnight
delivery service or postage pre-paid registered or certified U.S. mail, and
shall be deemed given when delivered, if by personal delivery or overnight
delivery service, or five (5) business days after deposit in the mail, if sent
by U.S. mail, and shall be addressed as follows:

          If to Synergetics:   Chief Executive Officer
Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368

23



--------------------------------------------------------------------------------



 



         
 
  with a Copy to:   General Counsel
 
      Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368
 
        If to Alcon:   Joanne Beck
General Manager
ALCON, Inc.
Bosch 69, P.O. Box 62
CH-6331 Hunenberg, Switzerland
Phone: 41 + 41 785 8858
Facsimile: 41 + 41 785 8889
 
       
 
  with a Copy to:   Elaine Whitbeck
Senior Vice President & General Counsel
ALCON Laboratories, Inc.
6201 South Freeway
Forth Worth, Texas 76134-2099
Phone: (817) 551-8693
Facsimile: (817) 568-7579

or to such other place as either party may designate by written notice to the
other in accordance with the terms hereof.
     12.6 Failure to Exercise. The failure of either party to enforce at any
time for any period any provision hereof shall not be construed to be a waiver
of such provision or of the right of such party thereafter to enforce each such
provision.
     12.7 Assignment. No Party hereto shall assign this Agreement without first
obtaining the written consent of the other Party hereto; provided, however, that
consent shall not be required for any assignment of this Agreement by a Party to
a current or future Affiliate, nor shall consent be required for assignment by a
Party hereto as a consequence of merger, change of control, sale or transfer of
all or substantially all of the assets of its vitreoretinal surgical business,
consolidation, or by operation of law. Notwithstanding the foregoing, any
provisions of this Agreement that are not yet fully performed at the time of the
assignment shall extend to and be binding upon the Parties hereto and their
successors and assigns. Any attempted assignment of this Agreement without such
consent, except as provided herein, shall be void.
     12.8 Severability. In the event that any one or more of the provisions (or
any part thereof) contained in this Agreement or in any other instrument
referred to herein, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, then to the maximum extent permitted by law, such

24



--------------------------------------------------------------------------------



 



invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such instrument. Any term or provision of this
Agreement which is invalid, illegal or unenforceable in any jurisdiction shall,
to the extent the economic benefits conferred by this Agreement to both parties
remain substantially unimpaired, not affect the validity, legality or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.
     12.9 Relationship of the Parties. The relationship of Alcon and Synergetics
established by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to (i) give either party any right or
authority to create or assume any obligation of any kind on behalf of the other
or (ii) constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking.
     12.10 Entire Agreement. It is the desire and intent of the Parties to
provide certainty as to their future rights and remedies against each other by
defining the extent of their undertakings herein. This Agreement and the
Confidential Settlement and License Agreement constitute and set forth the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and are intended to define the full extent of the legally
enforceable undertakings of the parties hereto, and no promise, agreement or
representation, written or oral, which is not set forth explicitly in this
Agreement and the Confidential Settlement and License Agreement is intended by
either party to be legally binding. Each party acknowledges that in deciding to
enter into this Agreement and the Confidential Settlement and License Agreement
and to consummate the transactions contemplated hereby it has not relied upon
any statements, promises or representations, written or oral, express or
implied, other than those explicitly set forth in this Agreement and the
Confidential Settlement and License Agreement. This Agreement and the
Confidential Settlement and License Agreement supersede all previous
understandings, agreements and representations between the parties, written or
oral, with respect to the subject matter hereof.
     12.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     12.12 Expenses. Each party shall pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby.
     12.13 Modifications and Amendments. This Agreement shall not be modified or
otherwise amended except pursuant to an instrument in writing executed and
delivered by each of the parties hereto.

25



--------------------------------------------------------------------------------



 



     12.14 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
     12.15 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of law provisions thereof.
     12.16 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
     12.17 Compliance with Laws. Each Party agrees to comply with all laws and
regulations applicable to the performance of its obligations hereunder and/or
applicable to its marketing and sale of the Products.
     IN WITNESS WHEREOF, the parties hereto intending to be bound legally hereby
have each caused this Agreement to be duly executed as of the date first above
written.

          SYNERGETICS USA, INC.    
 
       
By
  /s/ Robert H. Dick    
 
       
 
  Robert H. Dick    
 
  Chairman of the Board    
 
        ALCON RESEARCH, LTD.    
 
       
By
  /s/ Elaine E. Whitbeck
 
Senior Vice President, Chief Legal Officer    
 
  General Counsel and Corporate Secretary    
 
  Elaine E. Whitbeck    

26



--------------------------------------------------------------------------------



 



SCHEDULE A
PRODUCTS
[Redacted**]
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

27



--------------------------------------------------------------------------------



 



SCHEDULE B
Patents
[Redacted**]
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

28



--------------------------------------------------------------------------------



 



SCHEDULE C
PRODUCT SPECIFICATIONS
[Redacted**]
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

29



--------------------------------------------------------------------------------



 



SCHEDULE D
NON-BINDING FORECAST
[Redacted**]
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

30



--------------------------------------------------------------------------------



 



SCHEDULE E
SYNERGETICS’ RETURNED GOODS POLICY
Synergetics will accept unused and undamaged goods in original packaging on a
per unit basis as invoiced, provided that a Returned Goods Authorization number
(“RGA”) has been obtained from Synergetics. To obtain an RGA, contact Customer
Service at (800) 600-0565 or (636) 939-5100 by phone, (636) 939-6885 by fax, or
customerservice@synergeticsusa.com by email. When requested, be prepared to
provide the following information: (a) customer name, (b) customer number,
(c) customer address, (d) customer telephone number, (e) customer fax number,
(f) reasonable description of items being returned, (g) invoice number on which
items being returned are billed, (h) reason for return. The RGA should appear
prominently on the outside of the shipping container and on each document
associated with the return. Returned goods must be packed and shipped by
customer in a manner that will prevent shipping damage, and in at least as
secure a manner as such goods were shipped to customer. Returned goods should be
shipped by UPS, FedEx, or a similar commercial parcel carrier to: Synergetics,
Inc., Attn: Customer Service (Return), 3845 Corporate Centre Drive, O’Fallon,
Missouri 63368.

31